Citation Nr: 0721936	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-27 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neurological disorder affecting the left lower extremity 
(claimed as loss of function).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) and chronic bronchitis.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from September 1974 to July 
1979 and from August 1980 to May 1992.

This appeal is from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office.

The veteran has stated his preference for an organization and 
attorney of that organization as his representative in this 
case.  VA General Counsel has rejected this representative as 
unauthorized.  Prior to designating the unauthorized 
representative as his power of attorney, the Texas Veterans 
Commission represented the veteran to VA.  Whereas the 
veteran's intent to revoke his power of attorney from the 
Texas Veterans Commission is clear, the Board deems him to be 
unrepresented at present.  The matter of representation is 
further addressed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regarding the veteran's representation, or lack thereof, it 
appears the veteran wishes representation.  Although 
previously informed, it seems in his best interest that he be 
informed once more of his right to representation and of his 
options in obtaining representation.

VA denied the claims for a low back disorder and for a 
neurological disorder in October 1992 and notified the 
veteran of the denial in November 1992.  The law and 
regulation governing reopening of claims apply to his June 
2003 application for compensation.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

The February 2004 rating decision stated the previously 
denied claims are reopened.  As a matter of law, the Board of 
Veterans' Appeals (Board) may not simply acquiesce in the RO 
determination that the claims are reopened.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  Thus, the Board must find independently of 
the RO that new and material evidence has been presented or 
secured.

The veteran's claim, filed in June 2003, is also subject to 
the mandate and requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 3.326 
(2006).  Those requirements include that VA notify a claimant 
of the information and evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

In July 2003, the RO mailed the veteran a letter notifying 
him of the information and evidence necessary to substantiate 
a claim for service connection.  It advised him that VA had 
previously denied his back and neurologic disorder claims, 
that new and material evidence is required to reopen the 
claims, and the characteristics of new and material evidence.  
It did not tell him why VA denied his claim previously, and 
thus, what the evidence must now show to reopen his claims.

When a claim is to reopen a previously denied claim, VA must 
inform the claimant of the basis of the prior denial and of 
the type of evidence necessary to overcome the basis of the 
prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A 
general statement that the evidence must relate to the basis 
of the prior denial is insufficient; it must describe more 
specifically the kind of evidence required to reopen the 
claim.

For example, in the instant case, VA denied the back disorder 
claim in October 1992 based on the finding that the claimed 
back condition existed prior to service and was not 
aggravated by service.  New and material evidence will be 
evidence not considered previously that it did not exist 
before service, or that it was aggravated by service.  VA 
previously denied the claim for a neurology condition because 
the RO found the veteran did not have the claimed 
neurological disorder.  New and material evidence will be 
evidence that he does have a neurological disorder.  In other 
words, VA must "describe[] what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent, 20 Vet. App. at 10.

The Board cannot reach the merits of the claims without first 
deciding that the claim can be reopened, Barnett and Butler, 
both supra, and it cannot decide whether to reopen the claim 
until the veteran is properly notified how to get the claims 
reopened.

Regarding the veteran's claim for service connection for COPD 
and for bronchitis, a VA compensation examination is 
necessary.  Documentation of record reveals the veteran 
failed to report for examination in Nebraska because he had 
moved to Texas.  It is unclear whether VA knew of the change 
of address when scheduling the examination in Nebraska, and 
it also appears no action was taken to reschedule the 
examination.  The evidence of record of current 
pulmonary/respiratory disorders, the service medical records 
of respiratory complaints and occupational activities, and 
the veteran's current assertions are sufficient to require an 
examination in conjunction with the COPD and the bronchitis 
claim.  Another attempt to examine him is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence necessary to 
reopen the previously denied claims for 
service connection for a low back disorder 
and for a neurological disorder affecting 
the left lower extremity.  This notice 
must inform him that new and material 
evidence must be presented or secured to 
reopen the claim, define new and material 
evidence, state the basis of the prior 
denial of each claim, and describe what 
evidence would be necessary to 
substantiate the element or elements of 
proof of entitlement to service connection 
that were found insufficient in the 
previous denial.  Include notice of his 
right to, and options in obtaining, 
representation.

2.  Schedule the veteran for a VA 
pulmonary/respiratory examination, and 
notify him that if he fails, without good 
cause, to report for the examination, his 
claim will be decided on the evidence of 
record.

The purpose of the examination is to 
diagnose current respiratory system 
disorders and provide a medical opinion 
based on current examination and the 
examiner review of the claims file whether 
it is at least as likely as not (50 
percent or greater probability) that any 
current diagnoses began or became worse in 
service.  Provide the examiner with the 
claims file.

3.  Readjudicate the claims at issue, 
making specific determination whether new 
and material evidence has been presented 
or secured to reopen the claims for 
service connection for a low back disorder 
and for a neurologic disorder of the left 
lower extremity, and if such evidence has 
been presented or secured, adjudicate the 
merits of the claims, and readjudicate de 
novo the claim for service connection for 
COPD and for chronic bronchitis.  If any 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



